en government entities division department of the treasury internal_revenue_service washington d c uniform issue list may se tei hi ty legend company a bank b account c amount d amount e amount f plan x dear this is in response to a ruling_request submitted by your authorized representative on in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were employed at company a for years and a participant in plan x company a closed its operations in your area terminated plan x and you were subject_to a severance of employment subsequently on you received a distribution of amount d after income taxes were withheld of amount e you received a check for amount f from plan x you had not previously received any distribution from plan x other than a plan_loan you took the check you received from plan x to bank b on and opened account c you did not understand at that time that account c was not an ira you intended to set up an ira at bank b in order to roll over the plan x distribution you were confused by the explanation provided to you by the bank b employee whose inexperience in retirement_plan matters may have contributed to this mistake or error in the establishment of a rollover ira you did not use the proceeds of the plan x distribution at any time except to establish account c and you have left the funds untouched in account c upon preparing your tax_return you first found out that the above transaction would be treated as a taxable transaction subject_to a additional tax of the taxable_amount of the distribution on several occasions you requested bank b to change the transaction however a representative of bank b each time indicated that you would have to provide a ruling from the internal_revenue_service in order to complete the transaction as you intended based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_402 of the internal_revenue_code provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities in general sec_402 provides that if an eligible_rollover_distribution is sec_402 of the code provides rules applicable to rollovers from exempt trusts transferred to an eligible_retirement_plan such as an ira the distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii for the life or life expectancy of the employee or the joint lives or life expectancies of the employee and the employee’s designated_beneficiary or for a period of ten years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day after the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides in part that an eligible_retirement_plan includes an ira a qualified sec_401 trust and certain other designated plans sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented indicates that within days you took your distribution from plan x to bank b where the funds were deposited in account c which you intended to be an ira rollover account you did not use the funds for any other purpose and the funds have remained untouched in account c addition you were confused by the information provided by the employee of bank b and the mistake resulted in the transaction not being carried out in accordance with your intent in therefore pursuant to sec_402 of the code we waive the 60-day rollover requirement with respect to the part of amount d that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions you are granted a period of days from the issuance of this ruling letter to contribute that part of amount d that constitutes an eligible_rollover_distribution into an ira provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to the part of amount d that constitutes an eligible rollover_contribution such amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact 'd at sincerely yours s f cie povey jr donzell littlejohn manager employee pians technical group enclosures notice of intention to disclose deleted copy of letter i t
